DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/14/2021 has been considered by the examiner.

Response to Arguments
Applicant's amendment to claims 1 and 8 filed 01/14/2021 has been fully considered but they are not persuasive. Applicant’s arguments has been considered, but are moot in view of the new ground(s) of rejection, necessitated by applicant's IDS filed 01/14/2021, presented in this Office action.
	Further, it is respectfully pointed out that the applied prior art is considered to meet all of applicant’s limitations per rejections below. Most responses to arguments are addressed in rejections below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “modulation channels” and “a deflector that scan the beams to form a pattern in a workpiece” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
	Claim Objections

Inconsistency between the: claims and the disclosure: 
the specification  fails to specifically disclose “a deflector that scans the beams over the surface of a workpiece to form a pattern”, in claims 1 and 8; and “modulation channels are arranged in a sawtooth patter/a rising or falling pattern”, in claims 5-6 and 12-13, the claims shall define the matter (specifically, the pattern(s)) for which protection is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4-6, 8, 11-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US PUB 2015/0338718; herein after “Zhang”).

Regarding claim 1, Zhang teaches a method of reducing impact of cross-talk between transducers (transducer array 216, 316, 416, FIGS. 2-4) that drive an acousto-optic modulator (AOM) (AOD’s 200, 300, 400, 602, FIGS. 2-4, 6 & 7, where, the pitch and transducer array pattern are aligned for acoustic interference for 2D laser beam scanning. A large deflection scan angle (AO) and high efficiency (reduced cross-talk) can be achieved with such an optimization, para. [0020]; avoids the positional drift (cross-talk between transducers), para. [0021]), including: operating the transducers, which are coupled to an acousto-optic medium, with different frequencies applied to adjoining transducers and producing a time varying phase relationship between carriers at the different frequencies (i.e., the electrical transducer input signal 406, both the frequencies 432 from f1, f2, f3 . . . fn and the phases 434 from φ1, φ2, φ3, . . . , φn may be varied, para. [0044], FIG. 4) on spatially adjoining modulation channels emanating from the adjoining transducers (i.e., the transducers can be made to emit acoustic waves of different frequencies (channels) by applying appropriate electrical signals to the transducers; and there is a specific RF frequency with a specific phase-shift between neighboring transducers, see para. [0026] and [0051], also see para. [0041]-[0044], FIG. 4); and directing beams passing through the adjoining modulation channels to a deflector that scans the beams (a scanning lens 612) over the surface of a workpiece (212, 312, 412 & 616) to form a pattern (i.e., acoustic waves produced by multiple micro transducers generate an interfered pattern, para. [0020]; Small variations Δfc1 around the center frequency allow the beam to be steered about this angle to cause the final focused beam 229 to strike the workpiece in different positions (to form a pattern). As shown by changing the acoustic frequency electrical signal applied to the transducer, the one optic beam strikes the workpiece in a range of different positions (to form a pattern), see para. [0034], Abstract and as shown at least in FIGS. 2 & 6).

Regarding claim 8, Zhang teaches a pattern writer (a semiconductor substrate processing system 600, FIGS. 6 & 7), including an acousto-optic modulator (AOM) (AOD’s 200, 300, 400, 602, FIGS. 2-4 & 6), with reduced impact of cross-talk between transducers (transducer array 216, 316, 416, FIGS. 2-4) that are part of the AOM (avoids the positional drift (cross-talk between transducers), para. [0021]), the AOM optically coupled to a deflector that scans (612) a workpiece (616) to form a pattern (i.e., acoustic waves produced by multiple micro transducers generate an interfered pattern, para. [0020]; Small variations Δfc1 around the center frequency allow the beam to be steered about this angle to cause the final focused beam 229 to strike the workpiece in different positions (to form a pattern). As shown by changing the acoustic frequency electrical signal applied to the transducer, the one optic beam strikes the workpiece in a range of different positions (to form a pattern), see para. [0018], [0020], [0034] and as shown at least in FIGS. 2 & 6), the AOM including: an acousto-optic medium (AOD crystals 202, 302, 420); a plurality of transducers (416) physically coupled to the acousto-optic medium (as show at least in FIG. 4), spaced apart to drive separate modulation channels within the acousto-optic medium (i.e., the transducers can be made to emit acoustic waves of different frequencies (channels) by applying appropriate electrical signals to the transducers; and there is a specific RF frequency with a specific phase-shift between neighboring transducers, see para. [0026] and [0051], also see para. [0041]-[0044], FIG. 4); and a signal synthesizer (620) coupled to the transducers that drives the transducers at different frequencies to produce a time varying phase relationship between carriers at the different frequencies spatially adjoining modulation channels (see para. [0057], also see para. [0041]-[0044], FIG. 4 as indicated by the electrical transducer input signal 406, both the frequencies 432 from f1, f2, f3 . . . fn and the phases 434 from φ1, φ2, φ3, . . . , φn may be varied).

Regarding claims 4 and 11, Zhang as set forth in claims 1 and 8 above further teaches operating between 5 and 32 of the transducers to produce 5 to 32 modulation channels in the acousto-optic medium (i.e., a phased array 6 of large transducers 416, as shown in FIG. 4, see para. [0041]).

Regarding claims 5 and 12, Zhang as set forth in claims 1 and 8 above further teaches the different frequencies between the spatially adjoining modulation channels are arranged in a sawtooth pattern (i.e., drive acoustic waves 545, 547 into the crystal in different directions (e.g., a sawtooth pattern), as shown in FIG. 5C, para. [0053]).

Regarding claims 6 and 13, Zhang as set forth in claims 1 and 8 above further teaches the different frequencies between the spatially adjoining modulation channels are arranged in a rising or falling pattern applied progressively to the adjoining transducers (i.e., an acoustic transducer array 544, 546 which drive acoustic waves 545, 547 into the crystal in different directions (e.g., a rising or falling pattern), as shown in FIG. 5C, para. [0053]).

	Regarding claim 15, Zhang teaches a microlithographic laser writer comprising an AOM of claim 8 (a semiconductor substrate processing system 600 for photolithography, FIG. 6, para. [0056] and as set forth in claim 8 above).  

	Regarding claim 16, Zhang teaches a microlithographic laser writer configured to perform the method of claim 1 (a semiconductor substrate processing system 600 for photolithography, FIG. 6, para. [0056] and as set forth in claim 1 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 7, 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PUB 2015/0338718; herein after “Zhang”) in view of PELED et al. (US PUB 2004/0151422; herein after “PELED”).	

	Regarding claims 2 and 9, Zhang teaches operating the transducers with the frequencies having differences between pairs of adjoining transducers (as set forth in claims 1 and 8 above).
Zhang fails to teach at least 100 KHz and a maximum difference of 20 MHz.
	However, in a related field of endeavor PELED teaches bars 62 in FIG. 5A show the intensity variances when a set of evenly-spaced fundamental frequencies is used, with relative small intervals (approximately 2 MHz) between adjacent frequencies of transducers (para. [0042], FIG. 5A, also see para. [0037], FIG.3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang such that the frequency differences between adjacent transducers of 2 MHz as taught by PELED, for the purpose of reducing interference between multiple separate signal frequencies.

Regarding claims 3 and 10, Zhang fails to teach frequency differences between pairs of adjoining transducers (as set forth in claims 1 and 8 above).
Zhang fails to teach at least 400 KHz and a maximum difference of 10 MHz.
	However, in a related field of endeavor PELED teaches bars 62 in FIG. 5A show the intensity variances when a set of evenly-spaced fundamental frequencies is used, with relative small intervals (approximately 2 MHz) between adjacent frequencies of (para. [0042], FIG. 5A, also see para. [0037], FIG.3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang such that the frequency differences between adjacent transducers of 2 MHz as taught by PELED, for the purpose of reducing interference between multiple separate signal frequencies.

Regarding claim 7, Zhang teaches the different frequencies vary between pairs of adjoining transducers (as set forth in claims 1 and 8 above).
	Zhang fails to teach an amount in a range of plus or minus three percent from an average frequency applied to the transducers.
	
	However, in a related field of endeavor PELED teaches FIG. 6 is a plot that schematically illustrates phase delays applied by block 54 to transducers 40, where curve 72 in the figure represents the actual, measured phase delay as a function of frequency, with f0=200 MHz (an average frequency) (para. [0054]). as illustrated by bars 64, at intervals of approximately 6 MHz, as shown in FIG. 5B (para. [0042]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang such that the frequency differences between adjacent transducers of 6 MHz which is 3% of an average frequency of 200 MHz as taught by PELED, for the purpose of reducing interference between multiple separate signal frequencies.

Regarding claim 14, Zhang teaches the different frequencies vary between pairs of adjoining transducers (as set forth in claims 1 and 8 above).

	
	However, in a related field of endeavor PELED teaches FIG. 6 is a plot that schematically illustrates phase delays applied by block 54 to transducers 40, where curve 72 in the figure represents the actual, measured phase delay as a function of frequency, with f0=200 MHz (an average frequency) (para. [0054]). as illustrated by bars 64, at intervals of approximately 6 MHz, as shown in FIG. 5B (para. [0042]). Bars 66 and 68 in FIGS. 5C and 5D illustrate another approach, in which the fundamental frequencies are spread over the available range (60-120 MHz in the present example) at random intervals (para. [0043]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang such that the frequency differences between adjacent transducers can be set to 10 MHz which is 5% of an average frequency of 200 MHz as taught by PELED, for the purpose of reducing interference between multiple separate signal frequencies.


	Conclusion
	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on filed 01/14/2021 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872